 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9    CITY OF FRESNO,                                     Case No. 1:18-cv-00504-LJO-SAB

10                    Plaintiff,                          ORDER DIRECTING CLERK OF THE
                                                          COURT TO CLOSE CASE AND REFLECT
11           v.                                           VOLUNTARY DISMISSAL PURSUANT TO
                                                          RULE 41(a) OF THE FEDERAL RULES OF
12    TOKIO MARINE SPECIALTY                              CIVIL PROCEDURE
      INSURANCE COMPANY,
13                                                        (ECF No. 27)
                      Defendant.
14

15

16          On December 27, 2019, a stipulation was filed dismissing this action without prejudice

17 with each party to bear its own costs and fees. In light of the stipulation of the parties, this action

18 has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688,

19 692 (9th Cir. 1997), and has been dismissed without prejudice and without an award of costs or
20 attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      January 2, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
